DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-16, 19, 20-25, 28-29, 32-36 and 39-44 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, allowability is based in part with the prior art of record not showing or teaching a method comprising, amongst other features, recording first measurement data of an object of examination, determining whether the first measurement data is insufficient with regard to a desired post-processing process among a plurality of post-processing processes, training a neural network based on reference measurement data of reference objects of examination, and the reference measurement data including positive reference measurement data determined to provide a sufficient result image when processed by the desired post-processing process, obtaining second measurement data of the object of examination using a modified set of control parameters in response to determining that the first measurement data is insufficient with regard to the desired post-processing process for the first measurement data, and performing the desired post-processing process using the second measurement data.
Regarding dependent claims 3-11, 14-16, 19, 21-23, 32 and 39-44 are allowed due to their dependencies from independent claim 1.

Regarding dependent claims 13, 24-25 and 28-29 are allowed due to their dependencies from independent claim 12.
Regarding independent claim 33, allowability is based in part with the prior art of record not teaching or showing a control device comprising, amongst other features, an acquisition unit to determine whether the first measurement data is insufficient with regard to the desired post-processing process for the first measurement data by automatically analyzing the first measurement data using a neural network based on the defined criteria, the neural network being trained based on reference measurement data of reference objects of examination, the reference measurement data including positive reference measurement data determined to provide a sufficient result image when processed by the desired post-processing process, and perform the desired post-processing process using the second measurement data.
Regarding dependent claims 20 and 34-36 are allowed due to their dependencies from independent claim 33.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas X Rodriguez whose telephone number is (571)431-0716. The examiner can normally be reached M-F 8h30-17h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858